Case 4:20-cv-05640-YGR Document 86-1 Filed 09/18/20 Page 1 of 3




                    Exhibit A
9/18/2020               Case 4:20-cv-05640-YGR           Document
                                    Extended Fortnite Cross-Play        86-1 onFiled
                                                                 Beta Launches        09/18/20
                                                                                PS4 Starting          Page 2 of 3
                                                                                             Today – PlayStation.Blog




      September 26, 2018

      Extended Fortnite Cross-Play Beta Launches on PS4 Starting Today
      333     0   132




      Cross-platform features are coming to PS4.

                   John Kodera
                   Deputy President, SIE



      Following a comprehensive evaluation process, SIE has identified a path toward supporting cross-platform features
      for select third party content. We recognize that PS4 players have been eagerly awaiting an update, and we
      appreciate the community’s continued patience as we have navigated through this issue to find a solution.



      The first step will be an open beta beginning today for Fortnite that will allow for cross platform gameplay,
      progression and commerce across PlayStation 4, Android, iOS, Nintendo Switch, Xbox One, Microsoft Windows,
      and Mac operating systems. We see the beta as an opportunity to conduct thorough testing that ensures cross-
      platform play is best on PlayStation, while being mindful about the user experience from both a technical and social
      perspective.



      For 24 years, we have strived to deliver the best gaming experience to our fans by providing a uniquely PlayStation
      perspective. Today, the communities around some games have evolved to the point where cross-platform
      experiences add significant value to players. In recognition of this, we have completed a thorough analysis of the
      business mechanics required to ensure that the PlayStation experience for our users remains intact today, and in
      the future, as we look to open up the platform.



      This represents a major policy change for SIE, and we are now in the planning process across the organization to
      support this change. We will update the community once we have more details to share, including more specifics
      regarding the beta timeframe, and what this means for other titles going forward.

https://blog.playstation.com/2018/09/26/extended-fortnite-cross-play-beta-launches-on-ps4-starting-today/                    1/2
9/18/2020               Case 4:20-cv-05640-YGR           Document
                                    Extended Fortnite Cross-Play        86-1 onFiled
                                                                 Beta Launches        09/18/20
                                                                                PS4 Starting          Page 3 of 3
                                                                                             Today – PlayStation.Blog




      In the meantime, please stay tuned for more information via PlayStation.Blog and social channels,
      including Twitter, Facebook, and Instagram




https://blog.playstation.com/2018/09/26/extended-fortnite-cross-play-beta-launches-on-ps4-starting-today/               2/2
